Citation Nr: 0325447	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left knee sprain, currently evaluated as 10 percent 
disabling.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1980 
to February 1987.  In addition, she had approximately three 
months and one-and-a-half weeks of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a left knee 
sprain.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that, in the May 2002 statement of the case, the RO notified 
the veteran of the recent passage of the VCAA, including VA's 
duty to notify and duty to assist (in the procurement of 
evidence provisions contained therein).  Significantly, 
however, the RO has not notified the veteran, with regard to 
her increased rating claim, of the type of evidence necessary 
to support a grant of this issue.  Also, the RO has not 
informed the veteran of the specific type of evidence needed 
from her and the information which would be supplied by VA.  

Further, in December 2000, the veteran filed a claim for an 
increased disability rating for her service-connected left 
knee disability.  In this statement, the veteran explained 
that she was receiving treatment for this disorder at the VA 
Outpatient Clinic (OPC) in Pensacola, Florida.  Pursuant to 
this statement, the RO obtained copies of records of 
treatment that the veteran received at this medical facility 
between March 1999 and December 2000.  Significantly, 
however, more recent records of treatment that the veteran 
may have obtained at the Pensacola OPC have not been procured 
and associated with her claims folder.  Due to the need to 
remand the veteran's increased rating claim for compliance 
with the duty to notify provisions of the VCAA, the Board 
concludes that, on remand, the RO should obtain, and 
associate with her file, any more recent records of treatment 
that she received at this medical facility since December 
2000.  

Additionally, in February 2001, the veteran underwent a VA 
examination of her left knee.  Due to the need to remand the 
veteran's increased rating claim for compliance with the duty 
to notify provisions of the VCAA, the Board believes that, on 
remand, the veteran should be accorded a more recent VA 
examination of her left knee.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to her left knee treatment from 
the VA OPC in Pensacola, Florida since 
December 2000.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of her left 
knee sprain.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.   
 
The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent left knee pathology found 
on examination should be noted in the 
report of the evaluation, including the 
ranges of motion of this joint.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining her, the examiner should, with 
regard to the veteran's service-connected 
residuals of a left knee sprain, describe 
the extent (in terms of slight, moderate, 
or severe) of any recurrent subluxation 
or lateral instability of her left knee.  

Also with regard to the service-connected 
residuals of a left knee sprain, the 
examiner should note whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
her left knee repeatedly over a period of 
time.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
disability evaluation greater than 
10 percent for the service-connected 
residuals of a left knee sprain.  If the 
decision remains in any way adverse to 
the veteran, she should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal 
(including the specific provisions of the 
VCAA) as well as a summary of the 
evidence received since the issuance of 
the statement of the case in May 2002.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




